*955On the Merits.
O’NIELL, J.
In answer to the plaintiff’s appeal, the Lavergne heirs pray that the judgment appealed from be reversed, if not to the extent of all of the land taken by the plaintiff, at least to the extent of the area within a certain loop embraced within the plaintiff’s railway tracks, including lot No. 1, and the ends of the other nine lots. In the alternative, they pray that the judgment be affirmed.
The defendants contend that the Act No. 80 of 1908, under authority of which the plaintiff proceeded, is unconstitutional. They contend that the title, “An act relating to the expropriation of property for the purpose of street, urban or interurban electric railways,” does not express the object of the statute; i. e., to authorize the expropriation of property for street, urban, or interurban electric railway purposes.
[3] Although the title of this statute expresses the subject rather than the object of the law, we adhere to the opinion, which has been expressed with reference to many such titles, that the Legislature has complied substantially with the requirement of article 31 of the Constitution, that the object of every law shall be expressed in its title. See State v. Lacombe, 12 La. Ann. 196; State v. Henry, 15 La. Ann. 297; State v. Taylor, 34 La. Ann. 978; State v. Dubois, 39 La. Ann. 677, 2 South. 558; State v. Breeden, 47 La. Ann. 375, 17 South. 125; State v. Ackerman, 51 La. Ann. 1222, 26 South. 80.
[4] As to the necessity of expropriating all of the ten lots, the only testimony before us is that o'f the two civil engineers and of the superintendent of tracks of the railway company, all of whom testified that the ten lots are necessary for approaches, turnouts, parking of cars, etc. The defendants offered no evidence whatever ■ in support of their contention that the land in controversy is of greater area than is necessary for the purposes of the railway; and we have no reason to ame'nd the verdict of the jury or judgment of the district court in that respect. See N. O. Pacific R. R. Co. v. Gay, 31 La. Ann. 434; La. Ry. & Nav. Co. v. Xavier Realty Co., 115 La. 340, 39 South. 1; Y. & M. V. R. R. v. Longview Co., 135 La. 547, 65 South. 638.
[5] Prom the repeated decisions that the amount of compensation allowed by a jury in expropriation proceedings should not be reduced unless it is manifestly excessive (N. O. F. J. & G. I. R. R. v. McNeely, 47 La. Ann. 1298, 17 South. 798; T. & P. Ry. Co. v. Wilson, 108 La. 3, 32 South. 173; Shreveport v. Youree, 114 La. 184, 38 South. 135, 3 Ann. Cas. 300) it follows that the award should be reduced if it is manifestly excessive.
[6] The evidence in this case is that the land in contest was low marsh land of very little value until the plaintiff company filled and reclaimed it. Without the improvements built upon it by the railway company, but considering that it adjoins a pleasure resort and has railway facilities, it is now worth $8,000 to $10,000. With the improvements built upon it by the railway company, it is worth $15,000 to $20,000.
The jury should have allowed the defendants the market value of the land at the time this expropriation suit was filed, without regard for the improvements put upon it by the railway company. Although it may be said that, in view of the decision in Roussel et al. v. Railways Realty Co., 137 La. 616, 69 South. 27, as to the defendants Roussel and Peitel, the plaintiff was not in good faith in building the improvements on this land, that is a matter of no importance, since Roussel and Peitel have not appealed nor answered the plaintiff’s appeal. The plaintiff was in good faith in its purchase and improvement of this land as to the defendants who had *957not then asserted any claim to it. The question of good or bad faith, however, is a matter of no importance in this case, because the question of compensation for the improvements made by the railway company would have arisen only in the event the jury had decided that the land should not be expropriated and that the plaintiff should be evicted. In that event, if the improvements were made in good faith on the part of the railway company, the latter would have been entitled to compensation for them; and, if they were made in bad faith, the defendants would have had the option of paying for and retaining them or permitting the plaintiff to remove them.
Two real estate dealers as witnesses for the plaintiff and one as a witness for the defendants testified that the land in controversy was worth $8,000 to $10,000 when this suit was filed, exclusive of the buildings constructed on it by the railway company. The three other expert witnesses who testified in behalf of the plaintiff on this subject put a lower value upon the land.
The trial judge ruled correctly in sustaining the plaintiff’s objection to the defendant Lavergne heirs* proving by the defendant Roussel what the plaintiff had offered as a compromise of the differences between the plaintiff and Messrs. Roussel and Feitel. Whether the evidence would or would not have been otherwise admissible, it was inadmissible in this instance, because the offer included, not only the proposed purchase price of the land, but also compensation for Roussel’s and, Feitel’s abandonment of a large rent claim and other serious contentions.
We are ■ constrained to hold that the amount of compensation awarded the defendants by the jury in this case is manifestly excessive, and we have concluded- to reduce it to the amount of the most liberal estimate of the witnesses, that is, $10,000 as the value of the ten lots of ground at the time this suit was filed, without regard for the improvements built upon it by the plaintiff.
For the reasons assigned, the judgment appealed from is amended by reducing the amount of compensation to be paid by the plaintiff to $10,000, and, as thus amended, the judgment is affirmed. The plaintiff is to pay all costs in both courts.